Exhibit 10.8
AMENDMENT NO.1 TO THE
TESORO CORPORATION
AMENDED AND RESTATED EXECUTIVE SECURITY PLAN
     Pursuant to the authority of the undersigned, and the provisions of
Section 7.1 thereof, the Tesoro Corporation Amended and Restated Executive
Security Plan (the “Plan”) is hereby amended in the following respects only,
effective as of January 1, 2010, except as otherwise stated herein:
     Section IV, subsection 4.1, is hereby amended in its entirety to read as
follows:
     “4.1 Benefits payable in accordance with Section III will be calculated as
of the first day of the month next following the month of the Participant’s
Retirement and shall commence, or in the case of a lump sum payment, be
distributed in full on the first day of the seventh (7th) calendar month
beginning after the Participant’s Retirement Date. Benefits payable in the form
of an annuity will continue to be paid on the first day of each succeeding
month. The last such payment will be on the first day of the month in which the
retired Participant dies unless another annuity form of payment that
contemplates payments made subsequent to the Participant’s death, is elected in
accordance with Section 3.2. The first payment will include all amounts that
would otherwise have been paid during the period commencing on the first day of
the month next following the month of the Participant’s Retirement and ending on
such payment date, plus interest on such amounts for such period, which interest
shall be calculated using the Lump Sum Interest Rate in effect on the date of
the Participant’s Retirement.”
     IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the
foregoing instrument comprising Amendment No. 1 to the Tesoro Corporation
Amended and Restated Executive Security Plan, the undersigned has caused these
presents to be duly executed in the name and on behalf of Tesoro Corporation
this 24th day of February, 2010.

              TESORO CORPORATION
 
       
 
  By:   (-s- Susan A. Lerette) [d71156d7115604.gif]
 
       
 
       
 
  Name:   Susan A. Lerette
 
       
 
       
 
  Title:   SVP, Administration
 
       

1